Citation Nr: 0019678	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-13 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to May 
1978.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998, from 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disorder is currently manifested 
by moderate loss of range of motion.  His functional loss due 
to pain is also moderate.

3.  The veteran's skin disorder is currently manifested by 
lesions which recur and cause increased pigmentation and 
discoloration over the anterior and posterior chest.  

4.  There is no objective evidence which suggests that the 
lesions affect an exposed surface, or that they cover an 
extensive area of the veteran's body.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, not to exceed 
20 percent, for lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.10, 4.20, 4.40, 4.45, 4.71a Diagnostic 
Codes 5292 and 5295 (1999).

2.  The criteria for an increased, compensable, evaluation 
for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.118 
Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability and tinea versicolor have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability and tinea 
versicolor have worsened and warrant increased disability 
ratings.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

Service connection for lumbosacral strain was established by 
a rating decision of June 1979.  An evaluation of 
noncompensable was assigned.  That evaluation was increased 
to 10 percent by a rating decision of April 1991.  In October 
1997 the veteran requested an increased evaluation, claiming 
that his back disorder had become more disabling.

VA outpatient treatment reports, dated in January 1995, show 
the veteran complaining of low back pain of two weeks 
duration.  He was treated with Flexeril and Tylenol.

Private medical records, dated in February 1995, show the 
veteran undergoing a Computer Tomography (CT) examination of 
the lumbar spine.  He reported a history of low back and 
right leg pain.  Non-enhanced axial sections were obtained at 
the three lower disc spaces.  At L5-S1, there was only 
minimal central annulus bulge which did not significantly 
impinge upon the dural sac or proximal S1 root sleeves.  At 
L4-5 and "L5-4", levels bone and disc structures were 
normal.  The conclusion was an essentially negative 
examination with no evidence of lateralizing disc protrusion, 
nerve root compression, or spinal stenosis.

Private medical records, dated in October 1996, show the 
veteran complaining of low back pain and right side pain for 
one week.  He denied recent injury and leg pain or numbness, 
but gave a history of lifting during the past week.  
Examination showed he was tender over the right lateral 
dorsal area.  Deep tendon reflexes were equal bilaterally, 
straight leg raising test was negative.  The impression was 
back strain.

The report of a VA spine examination, conducted in May 1998, 
shows the veteran reporting recurrences of low back pain, 
mostly dependent upon activity, but sometimes without any 
significant physical activity.  He reported that as the years 
go by the back pain is becoming more frequent and more 
bothersome.  He stated that it occurs often after physical 
activity.  It is made worse by lifting, mowing grass, or 
squatting.  Sitting in a comfortable chair, or lying down 
makes it feel better.  He also reported relief from an over 
the counter back support.  He stated that his pain sometimes 
radiates into the posterior aspect of both lower extremities 
down to the posterior aspect of the legs.  He has had no 
operations on the back and has had no prescribed brace.  He 
reported that he takes over the counter medicine when he is 
having back pain, usually Tylenol or Doan's Pills.  He 
presently works with computers, and setting up computers.  He 
reported that when he has to lift a computer this sometimes 
makes his back worse.  He reported that during the previous 
twelve months he estimated that he had missed about forty 
hours of work due to back pain.  When he goes home because of 
back pain he lies down and this makes him feel better.

Examination of the spine revealed no deformity.  The 
musculature of the back was within normal limits.  There was 
tenderness to deep palpation over the lumbar spine and also 
over the paravertebral areas of the lumbar spine.  The 
posture was such that the veteran stood with his left knee 
slightly flexed and he was slightly flexed forward from the 
waist.  His gait was such that he had a questionable limp and 
sometimes he seemed to walk slightly flexed from the waist.

The range of motion of the lumbar spine was as follows:  
flexion limited to 101 degrees, extension to 6 degrees, 
lateral flexion to the right was to 23 degrees, lateral 
flexion to the left was to 23 degrees, rotation to the right 
was to 20 degrees, rotation to the left was to 25 degrees.  
Neurological findings showed deep tendon reflexes were within 
normal limits.  He had some difficulty standing on his heels, 
especially with the left, but he could stand on his toes 
without difficulty.  There was no detectable loss of pain or 
touch sensation in the lower extremities.  Straight leg 
raising could be done to 25 degrees on the right and 32 
degrees on the left, before causing pain in the back.  X-ray 
examination was normal.  The examiner commented that 
functional loss due to pain was moderately significant.  The 
diagnosis was history of low back pain with normal X-ray.

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71 Diagnostic Code 5295.  Diagnostic Code 
5295 provides for a 40 percent evaluation for lumbosacral 
strain when it is manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; a 20 percent evaluation is assigned when it is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position; a 10 percent evaluation is assigned when it is 
manifested by characteristic pain on motion; and a 
noncompensable evaluation is assigned when it is manifested 
by slight subjective symptoms only.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

As the evidence does not show that the appellant has muscle 
spasm on extreme forward bending and loss of lateral spine 
motion associated with his lumbar spine disorder, an 
evaluation greater than 10 percent is not warranted for his 
lumbar spine disability on the basis of lumbosacral strain 
under Diagnostic Code 5295.  

The report of the most recent examination does, however, show 
evidence of reduced range of motion.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. §§ 
4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The report of the most recent examination contains an opinion 
to the effect that the veteran's functional loss due to pain 
is moderately significant.  The May 1998 VA spine examination 
revealed that loss of range of motion in the lumbar spine was 
moderate.  Hence, the Board finds that a higher disability 
evaluation is warranted for the appellant's lumbar spine 
disability on the basis of moderate loss of range of motion 
and moderate loss of function due to pain.  The Board 
concludes that his low back disability warrants an evaluation 
of 20 percent under Diagnostic Code 5292, and that this 
increased rating is also commensurate with his moderate loss 
of function due to pain.


2.  Entitlement to an increased, compensable, evaluation for 
tinea versicolor.

Service connection for tinea versicolor was established by a 
rating decision of July 1998.  An evaluation of 
noncompensable was assigned.  

VA outpatient treatment reports, dated in January 1995, are 
negative for complaints regarding a skin disorder.  Private 
medical records, dated in February 1995, show a history of 
psoriasis with no current complaints.  Physical examination 
was positive for skin lesions.  Private medical records, 
dated in January, July, August, and October 1996, show no 
complaints of, or treatment for a skin disorder.

The report of a VA medical examination of the skin, dated in 
April 1998, shows the veteran giving a history of the onset 
of skin problems in 1974 or 1975 while serving in the 
military.  He reported that he had bumps and rashes on the 
trunk, shoulders and neck.  He was treated with ointments and 
there was a disappearance of the lesions.  He stated that he 
believed that a skin biopsy was performed.  He stated that 
there would be a recurrence of the skin lesions if he did not 
use ointments or medication prescribed for them.  

He reported that since leaving the military he continues to 
have the rash, but he does not have the bumps.  He stated 
that these are recurrent and seem to come if he fails to use 
some sort of treatment on them.  He reported that he uses 
Vaseline and other types of ointments and is presently using 
Denorex shampoo on the skin lesions, which he reported helps.  
He claimed that the lesions occur on the neck, chest and 
shoulders.  In hot weather the lesions itch.  The lesions 
occur year round, but seem worse in warm weather.

Physical examination revealed areas of increased pigmentation 
and oval shaped discoloration over the anterior and posterior 
chest.  These were more prominent over the posterior chest.  
The lesions were macular and few areas were slightly scaly.  
The examiner stated that they had the typical appearance of 
tinea versicolor.  The diagnosis was tinea versicolor.  

As there is no separate rating code for tinea versicolor, the 
disorder was rated analogously to eczema.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 7806 provides that a 10 percent evaluation 
will be assigned for conditions manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable evaluation will be assigned 
for a condition manifested by slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  

In his notice of disagreement the veteran contended that he 
often had outbreaks of tinea versicolor on his neck and chin.  
On his VAF-9 he contended that his condition worsened in hot 
weather, became scaly with itching of the back and chest, 
spreading up to the neck area.

The Board concludes that the criteria for a compensable 
evaluation have not been met.  Although the veteran has 
stated that this disorder spreads to exposed surfaces, there 
is no objective medical evidence to support this contention.  
The objective medical evidence indicates that his disorder is 
manifested by lesions which recur and cause increased 
pigmentation and discoloration over the anterior and 
posterior chest.  There is no objective evidence which 
suggests that these lesions affect an exposed surface, or 
that they cover an extensive area of the veteran's body.


ORDER

Entitlement to an increased evaluation for a low back 
disorder, not to exceed 20 percent, is granted.
Entitlement to an increased, compensable, evaluation for 
tinea versicolor is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

